     Case 3:18-cv-12233-BRM-ZNQ Document 47 Filed 03/25/21 Page 1 of 1 PageID: 263
                                                                                                  NEW JERSEY OFFICE:
Ari H. Marcus, Esq.
Licensed to Practice in NJ, NY & PA
                                          MARCUS & ZELMAN, LLC                             701 Cookman Avenue, Suite 300
                                                                                                 Ocean, New Jersey 07712
Ari@MarcusZelman.com                          ATTORNEYS & COUNSELLORS AT LAW
                                                         Tel: (732) 695-3282                         NEW YORK OFFICE:
Yitzchak Zelman, Esq.                                    Fax: (732) 298-6256                             1 Deer Run Road
                                                       www.MarcusZelman.com                       Pomona, New York 10970
Licensed to Practice in NJ & NY
YZelman@MarcusZelman.com
                                                                                           *All Correspondence to NJ Office



                                                           March 25, 2021

      Via ECF
      District Judge Brian R. Martinotti
      Clarkson S. Fisher
      402 East State Street
      Trenton, New Jersey 08608

                 Re:       Gaffney et al. v. Select Portfolio Servicing, Inc. et al. .
                           Docket No. 3:18-cv-12233-BRM-ZNQ

      Dear Judge Martinotti:

                 Please be advised that Plaintiff respectfully request that the current Unopposed Motion to
      Certify Class for Preliminary Approval filed on September 29, 2020 be withdrawn. ECF No. 39.
      After the Motion was filed, it was discovered that certain representation made (such as the class
      size) were incorrect. As such, and after consulting with the Honorable Judge Qurashi on today’s
      status call, it was agreed that the best course of action would be to withdraw the current motion,
      and re-file a new motion with updated and revised numbers. Defendant consents to Plaintiff’s
      request.


                                                                   Very truly yours,

                                                                   /s/ Ari H. Marcus____
                                                                   Ari H. Marcus, Esq.




                                                          ORDER


                 GOOD CAUSE APPEARING THEREFORE, IT IS SO ORDERED.
      Dated: _____________
                                                          ________________________________
                                                           The Honorable Brian R Martinotti
                                                           United States District Court
